Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 12, 14, 47, 48, 50, 51, 53 and 54 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by KIM et al. (US Pub. No: 2017/0026943 A1).
Regarding claim 1, KIM et al. teach a resource mapping method for a network side device (see Abstract and Figures 10 & 48/BS), comprising: determining resource mapping configuration information about a Physical Downlink Control Channel (PDCCH) (see para [0095] wherein applying a conventional LVRB/DVRB resource mapping scheme as identically as possible to an RN as well as to a macro UE, is mentioned, also R-PDCCH resources (R-PDCCH search space) pre-reserved by signal#1 being used for actual transmission of the R-PDCCH, is mentioned and also signal#1 may indicate VRB mapping scheme/allocation information, for example, signal#1 may indicate various VRB mapping schemes/allocation information shown with reference to FIGS. 6 to 9, is mentioned and also see claim 1); and mapping each Virtual Resource Block (VRB) to a corresponding Physical Resource Block (PRB) in accordance with the resource mapping configuration information (see Figures 6 to 9 and para [0095] wherein signal#1 includes information about consecutive VRBs (e.g. start point and length) similar to a DVRB allocation scheme (refer to FIG. 9), the number of R-PDCCH RBs pre-reserved according to signal#1 is desirably, but is not limited thereto, a multiple of 4, is mentioned and also see claim 7), and transmitting the resource mapping configuration information to a User Equipment (UE) (see Fig.9 & para [0074] wherein RB allocation information in type 2 RA indicating a set of LVRBs or DVRBs which are consecutively allocated to a scheduled UE & if RA is signaled to UE using the PDCCH DCI format 1A, 1B, or 1D, a 1-bit flag indicates whether LVRBs or DVRBs are allocated, is mentioned and also see para [0095]), so as to enable the UE to acquire a bandwidth to which VRBs map in a distributed manner in accordance with one or more configuration parameters in the resource mapping configuration information (see para [0095] wherein signal#1 may indicate VRB mapping scheme/allocation information to UE, for example, signal#1 may indicate various VRB mapping schemes/allocation information shown with reference to FIGS. 6 to 9, is mentioned and also see para [0074] & claim 7), wherein the one or more configuration parameters in the resource mapping configuration information comprise at least one of the quantity N.sub.VRB.sup.DL of the VRBs available for a downlink bandwidth, a frequency gap of PRBs to which adjacent VRBs map, a transmission bandwidth where the UE is located, and a bandwidth occupied by scheduled data (see para [0095] wherein signal#1 includes information about consecutive VRBs (e.g. start point and length/quantity) similar to a DVRB allocation scheme (refer to FIG. 9), is mentioned and also see paragraphs [0065] & [0066] wherein N.sub.gap denoting a frequency gap (e.g. in PRBs) when VRBs of the same number are mapped to PRBs in the first and second slots of a subframe, is mentioned).
Regarding claim 2, KIM et al. further teach the resource mapping method according to claim 1, wherein the resource mapping configuration information comprises mapping functions from serial numbers of the VRBs to serial numbers of the PRBs or serial numbers of the mapping functions, independent variables of each mapping function at least comprise the serial numbers of the VRBs and serial numbers of slots, and the serial numbers of the VRBs are within the range of 0 to N.sub.VRB.sup.DL−1 (see Fig.6 and paragraphs [0065] & [0066]).
Regarding claim 12, KIM et al. teach a resource determination method for a UE (see Abstract and Figures 10 & 48/UE), comprising: receiving resource mapping configuration information about a PDCCH from a network side device (see para [0095] wherein applying a conventional LVRB/DVRB resource mapping scheme as identically as possible to an RN as well as to a macro UE, is mentioned, also R-PDCCH resources (R-PDCCH search space) pre-reserved by signal#1 being used for actual transmission of the R-PDCCH, is mentioned and also signal#1 may indicate VRB mapping scheme/allocation information, for example, signal#1 may indicate various VRB mapping schemes/allocation information shown with reference to FIGS. 6 to 9, is mentioned and also see claim 1); and determining a bandwidth to which VRBs map in a distributed manner in accordance with one or more configuration parameters in the resource mapping configuration information (see para [0095] wherein signal#1 may indicate VRB mapping scheme/allocation information to UE, for example, signal#1 may indicate various VRB mapping schemes/allocation information shown with reference to FIGS. 6 to 9, is mentioned, see para [0096] wherein  VRB allocation information (e.g. DVRB RA mapping signaling information) being transmitted to one LTE UE, is mentioned, also RA information (signal#1) configured identically/similarly to conventional VRB allocation information (e.g. DVRB RA mapping signaling information) being transmitted to RNs/UE and the RNs/UE may recognize/determine the positions of R-PDCCH resources according to a conventional LTE RA rule (e.g. DVRB interleaving rule), is mentioned and also see para [0074] & claim 7), wherein the one or more configuration parameters in the resource mapping configuration information comprise at least one of the quantity N.sub.VRB.sup.DL of VRBs available for a downlink bandwidth, a frequency gap of PRBs to which adjacent VRBs map, a transmission bandwidth where the UE is located, and a bandwidth occupied by scheduled data (see para [0095] wherein signal#1 includes information about consecutive VRBs (e.g. start point and length/quantity) similar to a DVRB allocation scheme (refer to FIG. 9), is mentioned and also see paragraphs [0065] & [0066] wherein N.sub.gap denoting a frequency gap (e.g. in PRBs) when VRBs of the same number are mapped to PRBs in the first and second slots of a subframe, is mentioned).
Regarding claim 14, KIM et al. further teach the resource determination method according to claim 12, wherein the resource mapping configuration information comprises mapping functions from serial numbers of the VRBs to serial numbers of the PRBs or serial numbers of the mapping functions, independent variables of each mapping function at least comprise the serial numbers of the VRBs and serial numbers of slots, and the serial numbers of the VRBs are within the range of 0 to N.sub.VRB.sup.DL−1 (see Fig.6 and paragraphs [0065] & [0066]), wherein the resource determination method further comprises: subsequent to determining the bandwidth to which the resources map in a distributed manner in accordance with the one or more configuration parameters in the resource mapping configuration information, receiving downlink data on the determined bandwidth (see para [0096] wherein  VRB allocation information (e.g. DVRB RA mapping signaling information) being transmitted to one LTE UE, is mentioned, also RA information (signal#1) configured identically/similarly to conventional VRB allocation information (e.g. DVRB RA mapping signaling information) being transmitted to RNs/UE and the RNs/UE may recognize/determine the positions of R-PDCCH resources according to a conventional LTE RA rule (e.g. DVRB interleaving rule), is mentioned and also see para [0101] wherein allocating resources for an R-PDCCH transmitted by a BS to an RN/UE and managing the allocated resources (e.g. RA type 2) & RN/UE demodulate an R-PDSCH based on control information obtained from an R-PDCCH, is mentioned).
	Regarding claim 47, KIM et al. teach a network side device (see Abstract and Figures 10 & 48/BS), comprising a memory (see Fig.48, memory inside BS 110), a processor (see Fig.48, processor 112 inside BS 116), and a computer program stored in the memory and executed by the processor (see Fig.48 and para [0241]), wherein the processor is configured to execute the computer program so as to implement a resource mapping method for the network side device (see paragraphs [0095] & [0241]), comprising: determining resource mapping configuration information about a Physical Downlink Control Channel (PDCCH) (see para [0095] wherein applying a conventional LVRB/DVRB resource mapping scheme as identically as possible to an RN as well as to a macro UE, is mentioned, also R-PDCCH resources (R-PDCCH search space) pre-reserved by signal#1 being used for actual transmission of the R-PDCCH, is mentioned and also signal#1 may indicate VRB mapping scheme/allocation information, for example, signal#1 may indicate various VRB mapping schemes/allocation information shown with reference to FIGS. 6 to 9, is mentioned and also see claim 1); and mapping each Virtual Resource Block (VRB) to a corresponding Physical Resource Block (PRB) in accordance with the resource mapping configuration information (see Figures 6 to 9 and para [0095] wherein signal#1 includes information about consecutive VRBs (e.g. start point and length) similar to a DVRB allocation scheme (refer to FIG. 9), the number of R-PDCCH RBs pre-reserved according to signal#1 is desirably, but is not limited thereto, a multiple of 4, is mentioned and also see claim 7), and transmitting the resource mapping configuration information to a User Equipment (UE) (see Fig.9 & para [0074] wherein RB allocation information in type 2 RA indicating a set of LVRBs or DVRBs which are consecutively allocated to a scheduled UE & if RA is signaled to UE using the PDCCH DCI format 1A, 1B, or 1D, a 1-bit flag indicates whether LVRBs or DVRBs are allocated, is mentioned and also see para [0095]), so as to enable the UE to acquire a bandwidth to which VRBs map in a distributed manner in accordance with one or more configuration parameters in the resource mapping configuration information (see para [0095] wherein signal#1 may indicate VRB mapping scheme/allocation information to UE, for example, signal#1 may indicate various VRB mapping schemes/allocation information shown with reference to FIGS. 6 to 9, is mentioned and also see para [0074] & claim 7), wherein the one or more configuration parameters in the resource mapping configuration information comprise at least one of the quantity N.sub.VRB.sup.DL of the VRBs available for a downlink bandwidth, a frequency gap of PRBs to which adjacent VRBs map, a transmission bandwidth where the UE is located, and a bandwidth occupied by scheduled data (see para [0095] wherein signal#1 includes information about consecutive VRBs (e.g. start point and length/quantity) similar to a DVRB allocation scheme (refer to FIG. 9), is mentioned and also see paragraphs [0065] & [0066] wherein N.sub.gap denoting a frequency gap (e.g. in PRBs) when VRBs of the same number are mapped to PRBs in the first and second slots of a subframe, is mentioned).
Regarding claim 48, KIM et al. teach a User Equipment (UE) (see Abstract & Fig.48/UE 130), comprising a memory (see Fig.48, memory 134 inside UE 130), a processor (see Fig.48, processor 132 inside UE 136), and a computer program stored in the memory and executed by the processor (see para [0241]), wherein the processor is configured to execute the computer program so as to implement the resource determination method according to claim 12 (see para [0241] and the above claim rejection 12 of KIM et al.).
Regarding claim 50, KIM et al. further teach the resource mapping method according to claim 1, wherein the one or more configuration parameters in the resource mapping configuration information further comprise interleaving granularity N.sub.unit of the block interleaver (see Fig.25 and para [0139] wherein a process for mapping logical R-PDCCH indexes (e.g. CCE indexes, REG indexes, or interleaving unit indexes) to PRBs through an interleaver, is mentioned and also see para [0102] wherein information about a limited SS transmitted to an RN being used for determining an interleaver parameter, e.g. an interleaver size, for the R-PDCCH, is mentioned and also see para [0103]).
Regarding claim 51, KIM et al. further teach the resource mapping method according to claim 50, wherein the resource mapping configuration information comprises mapping functions from serial numbers of the VRBs to serial numbers of the PRBs or serial numbers of the mapping functions, independent variables of each mapping function comprise the serial numbers of the VRBs, and the serial numbers of the VRBs are within the range of 0 to N.sub.VRB.sup.DL−1 (see Fig.6 and paragraphs [0065] & [0066]).
Regarding claim 53, KIM et al. further teach the resource determination method according to claim 12, wherein the one or more configuration parameters in the resource mapping configuration information further comprise interleaving granularity N.sub.unit of the block interleaver (see Fig.25 and para [0139] wherein a process for mapping logical R-PDCCH indexes (e.g. CCE indexes, REG indexes, or interleaving unit indexes) to PRBs through an interleaver, is mentioned and also see para [0102] wherein information about a limited SS transmitted to an RN being used for determining an interleaver parameter, e.g. an interleaver size, for the R-PDCCH, is mentioned and also see para [0103]).
Regarding claim 54, KIM et al. further teach the resource determination method according to claim 53, wherein the resource mapping configuration information comprises mapping functions from serial numbers of the VRBs to serial numbers of the PRBs or serial numbers of the mapping functions, independent variables of each mapping function comprise the serial numbers of the VRBs, and the serial numbers of the VRBs are within the range of 0 to N.sub.VRB.sup.DL−1 (see Fig.6 and paragraphs [0065] & [0066]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Pub. No: 2017/0026943 A1) in view of GANG TIAN et al. (For. Pub. No: CN101102142 A, dated 2008-01-09).
Regarding claim 3, KIM et al. teach the resource mapping method according to claim 2.
KIM et al. further teach the resource mapping method according to claim 2, wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting the resource mapping configuration information to the UE through Radio Resource Control (RRC) signaling (see para [0093] wherein signaling for R-PDCCH resource reservation of step S1210 is referred to as signal#1 & Signal#1 may use higher-layer signaling (e.g. RRC signaling, MAC signaling, etc.), desirably, RRC signaling, is mentioned  and also see para [0097]).
KIM et al. is silent in teaching the above resource mapping method comprising 
wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting the resource mapping configuration information to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE in advance and each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRB; or transmitting the resource mapping configuration information to the UE through L1 signaling, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs; or notifying the quantity of scheduled RBs to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the quantity of the scheduled RBs, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs, and each resource mapping configuration mode corresponds to one value of the quantity of the scheduled RBs; or transmitting Bandwidth Part (BWP) configurations allocated for the UE to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the BWP configurations, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs, and each resource mapping configuration mode corresponds to one BWP configuration.
However, GANG TIAN et al. teach a resource mapping method (see page 1, Abstract and para [0026]) comprising wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting the resource mapping configuration information to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE in advance and each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRB (see Fig.3 and  page 12, para [0030] wherein the base station sends the mapping relationship between the DVRB and the PRB to the receiving end/UE, the base station sends the mapping relationship parameter in a dynamic, semi-static or static manner and when transmission resources are needed, the base station sends control signaling including the DVRB logical number to be mapped, and the receiving end/UE obtains physical resource allocation information according to the mapping relationship between the DVRB and PRB logical numbers, is mentioned, also see page 13, paragraph [0038] wherein the DVRB logical number and PRB logical number mapping rule table 1 (that includes multiple mapping relationships/plurality of resource mapping configuration modes) shows the mapping relationship between different DVRBs and 99 PRB logic numbers, for example, DVRBs with logic numbers #1, #34 and #67 are mapped to PRBs with logic numbers #1, #34 and #67 superior & each PRB is divided into 3 subcarrier units, each unit contains 4 subcarriers, the DVRBs in the first segment are mapped to the first subcarrier unit in the PRB, and the DVRBs in the second segment are mapped to the second subcarrier unit, the DVRBs belonging to the third segment are all mapped to the third subcarrier unit. as shown in FIG. 3, is mentioned and also see para [0039] wherein the  base station sends the mapping relationship of the foregoing DVRB-PRB mapping rule to the receiver UE & the base station only needs to send control/RRC signaling to notify the UE using distributed transmission to obtain the DVRB logical number, and the UE can send data on the allocated physical resources according to the mapping relationship between the DVRB logical number and the PRB logical number, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the transmitting the resource mapping configuration information to the UE comprising transmitting the resource mapping configuration information to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE in advance and each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRB, disclosed by GANG TIAN et al. in order to provide an effective mechanism for efficiently  supporting more flexible resource allocation with lower complexity and signaling
overhead, and also supporting continuous scheduling service types in the wireless communication system.
Regarding claim 15, KIM et al. teach the resource determination method according to claim 14.
KIM et al. further teach the resource determination method according to claim 14, wherein the receiving the resource mapping configuration information about the PDCCH from the network side device comprises: receiving RRC signaling carrying the resource mapping configuration information from the network side device (see para [0093] wherein signaling for R-PDCCH resource reservation of step S1210 is referred to as signal#1 & Signal#1 may use higher-layer signaling (e.g. RRC signaling, MAC signaling, etc.), desirably, RRC signaling, is mentioned  and also see para [0097]).
KIM et al. is silent in teaching the above resource determination method according to claim 14, wherein the RRC signaling is used to notify the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE in advance, and each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs; or receiving L1 signaling carrying the resource mapping configuration information from the network side device, wherein the L1 signaling is used to notify the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs; or receiving the quantity of scheduled RBs from the network side device, and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the quantity of the scheduled RBs, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs, and each resource mapping configuration mode corresponds to one value of the quantity of the scheduled RBs; or receiving BWP configurations allocated for the UE from the network side device, and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the BWP configurations, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs, and each resource mapping configuration mode corresponds to one BWP configuration.
However, GANG TIAN et al. teach a resource determination method (see page 1, Abstract and para [0026]), wherein the RRC signaling is used to notify the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE in advance and each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs (see Fig.3 and  page 12, para [0030] wherein the base station sends the mapping relationship between the DVRB and the PRB to the receiving end/UE, the base station sends the mapping relationship parameter in a dynamic, semi-static or static manner and when transmission resources are needed, the base station sends control signaling including the DVRB logical number to be mapped, and the receiving end/UE obtains physical resource allocation information according to the mapping relationship between the DVRB and PRB logical numbers, is mentioned, also see page 13, paragraph [0038] wherein the DVRB logical number and PRB logical number mapping rule table 1 (that includes multiple mapping relationships/plurality of resource mapping configuration modes) shows the mapping relationship between different DVRBs and 99 PRB logic numbers, for example, DVRBs with logic numbers #1, #34 and #67 are mapped to PRBs with logic numbers #1, #34 and #67 superior & each PRB is divided into 3 subcarrier units, each unit contains 4 subcarriers, the DVRBs in the first segment are mapped to the first subcarrier unit in the PRB, and the DVRBs in the second segment are mapped to the second subcarrier unit, the DVRBs belonging to the third segment are all mapped to the third subcarrier unit. as shown in FIG. 3, is mentioned and also see para [0039] wherein the  base station sends the mapping relationship of the foregoing DVRB-PRB mapping rule to the receiver UE & the base station only needs to send control/RRC signaling to notify the UE using distributed transmission to obtain the DVRB logical number, and the UE can send data on the allocated physical resources according to the mapping relationship between the DVRB logical number and the PRB logical number, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the RRC signaling being used to notify the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE in advance and each resource mapping configuration mode comprises a corresponding mapping function and the range of the serial numbers of the VRBs, disclosed by GANG TIAN et al. in order to provide an effective mechanism for efficiently supporting more flexible resource allocation with lower complexity and signaling overhead, and also supporting continuous scheduling service types in the wireless communication system.

7.	Claims 7-10, 19, 22, 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Pub. No: 2017/0026943 A1) in view of HWANG et al. (US Pub. No: 2020/0120680 A1).
Regarding claim 7, KIM et al. is silent in teaching the resource mapping method according to claim 1, wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting BWP configurations and resource allocation types allocated for the UE to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the BWP configurations and the resource allocation types, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to a combination of one BWP configuration and one resource allocation type.
However, HWANG et al. teach a resource mapping method (see Abstract) wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting BWP configurations and resource allocation types allocated for the UE to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the BWP configurations and the resource allocation types (see para [0198] wherein a resource allocation type may include a resource allocation type 0 and a resource allocation type 1 & the resource allocation type 1 is a resource allocation method of notifying a start (virtual) resource block and the number of allocated resource blocks (i.e., length) contiguous from the start (virtual) resource bloc, and interleaving may be used in the resource allocation type 1, is mentioned, also see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see para [0201]), wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling and each resource mapping configuration mode corresponds to a combination of one BWP configuration and one resource allocation type (see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see paragraphs [0201] wherein the first information or the second information may be signaled through at least one of a higher layer signal, such as a radio resource control (RRC) message or third DCI, is mentioned & [0198]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the transmitting the resource mapping configuration information to the UE comprising transmitting BWP configurations and resource allocation types allocated for the UE to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the BWP configurations and the resource allocation types, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling and each resource mapping configuration mode corresponds to a combination of one BWP configuration and one resource allocation type, disclosed by HWANG et al. in order to provide an effective mechanism for efficiently determining the size of a resource allocation unit (e.g., RBG) & facilitating multiplexing when resources are allocated to different UEs in wireless communication system.
Regarding claim 8, KIM et al. teaches the resource mapping method according to claim 1, wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting the resource mapping configuration information to the UE through Downlink Control Information (DCI) (see Fig.9 & para [0074] wherein RB allocation information in type 2 RA indicates a set of LVRBs or DVRBs which are consecutively allocated to a scheduled UE & if RA is signaled using the PDCCH DCI format 1A, 1B, or 1D, a 1-bit flag indicates whether LVRBs or DVRBs are allocated (e.g. 0 for LVRB allocation and 1 for DVRB allocation), is mentioned).
KIM et al. is silent in teaching the above resource mapping method, wherein transmitting the resource mapping configuration information to the UE through Downlink Control Information (DCI), so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with DCI formats, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to one DCI format.
However, HWANG et al. teach a resource mapping method (see Abstract) wherein transmitting the resource mapping configuration information to the UE through Downlink Control Information (DCI), so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with DCI formats (see para [0198] wherein a resource allocation type may include a resource allocation type 0 and a resource allocation type 1 & the resource allocation type 1 is a resource allocation method of notifying a start (virtual) resource block and the number of allocated resource blocks (i.e., length) contiguous from the start (virtual) resource bloc, and interleaving may be used in the resource allocation type 1, is mentioned, also see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see para [0201] wherein the first information or the second information may be signaled through at least one of a higher layer signal, such as a radio resource control (RRC) message or third DCI, is mentioned), wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling and each resource mapping configuration mode corresponds to one DCI format (see paragraphs [0200] & [0201]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the transmitting the resource mapping configuration information to the UE through Downlink Control Information (DCI), so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with DCI formats, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling and each resource mapping configuration mode corresponds to one DCI format, disclosed by HWANG et al. in order to provide an effective mechanism for efficiently determining the size of a resource allocation unit (e.g., RBG) & facilitating multiplexing when resources are allocated to different UEs in wireless communication system.
Regarding claim 9, KIM et al. teaches the resource mapping method according to claim 1, wherein the transmitting the resource mapping configuration method to the UE comprises: transmitting the resource mapping configuration information to the UE through DCI (see Fig.9 & para [0074] wherein RB allocation information in type 2 RA indicates a set of LVRBs or DVRBs which are consecutively allocated to a scheduled UE & if RA is signaled using the PDCCH DCI format 1A, 1B, or 1D, a 1-bit flag indicates whether LVRBs or DVRBs are allocated (e.g. 0 for LVRB allocation and 1 for DVRB allocation), is mentioned).
KIM et al. is silent in teaching the above resource mapping method, wherein transmitting the resource mapping configuration information to the UE through DCI, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with DCI formats, wherein in the plurality of resource mapping configuration modes, a bandwidth to which VRBs map in a distributed manner is a pre-allocated bandwidth or a bandwidth for an actually-scheduled resource, the pre-allocated bandwidth is configured by the network side device or acquired in accordance with at least one of the quantity N.sub.VRB.sup.DL of the VRBs available for the downlink bandwidth, the frequency gap of the adjacent VRBs after the adjacent VRBs have been mapped to the corresponding PRBs, the transmission bandwidth where the UE is located, and the bandwidth occupied by the scheduled data.
However, HWANG et al. teach a resource mapping method (see Abstract) wherein transmitting the resource mapping configuration information to the UE through DCI, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with DCI formats (see para [0198] wherein a resource allocation type may include a resource allocation type 0 and a resource allocation type 1 & the resource allocation type 1 is a resource allocation method of notifying a start (virtual) resource block and the number of allocated resource blocks (i.e., length) contiguous from the start (virtual) resource bloc, and interleaving may be used in the resource allocation type 1, is mentioned, also see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see para [0201] wherein the first information or the second information may be signaled through at least one of a higher layer signal, such as a radio resource control (RRC) message or third DCI, is mentioned), wherein in the plurality of resource mapping configuration modes, a bandwidth to which VRBs map in a distributed manner is a pre-allocated bandwidth or a bandwidth for an actually-scheduled resource, the pre-allocated bandwidth is configured by the network side device or acquired in accordance with at least one of the quantity N.sub.VRB.sup.DL of the VRBs available for the downlink bandwidth, the frequency gap of the adjacent VRBs after the adjacent VRBs have been mapped to the corresponding PRBs, the transmission bandwidth where the UE is located, and the bandwidth occupied by the scheduled data (see paragraphs [0200] & [0201]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the transmitting the resource mapping configuration information to the UE through DCI, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with DCI formats, wherein in the plurality of resource mapping configuration modes, a bandwidth to which VRBs map in a distributed manner is a pre-allocated bandwidth or a bandwidth for an actually-scheduled resource, the pre-allocated bandwidth is configured by the network side device or acquired in accordance with at least one of the quantity N.sub.VRB.sup.DL of the VRBs available for the downlink bandwidth, the frequency gap of the adjacent VRBs after the adjacent VRBs have been mapped to the corresponding PRBs, the transmission bandwidth where the UE is located, and the bandwidth occupied by the scheduled data, disclosed by HWANG et al. in order to provide an effective mechanism for efficiently determining the size of a resource allocation unit (e.g., RBG) & facilitating multiplexing when resources are allocated to different UEs in wireless communication system.
Regarding claim 10, KIM et al. is silent in teaching the resource mapping method according to claim 1, wherein the transmitting the resource mapping configuration information to the UE comprises: notifying values of bandwidths for actually-scheduled resources to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the values of the bandwidths for the actually-scheduled resources, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to one value of the bandwidth, wherein the resource mapping configuration information is used to indicate that a bandwidth to which the resources map in a distributed manner is the pre-configured bandwidth or the bandwidth for the actually-scheduled resources when the UE receives a Physical Downlink Shared Channel (PDSCH) carrying Remaining System Information (RMSI), a message 2, a message 4 and/or Other System Information (OSI) in an initial access procedure.
However, HWANG et al. teach a resource mapping method (see Abstract) wherein the transmitting the resource mapping configuration information to the UE comprises: notifying values of bandwidths for actually-scheduled resources to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the values of the bandwidths for the actually-scheduled resources (see para [0198] wherein a resource allocation type may include a resource allocation type 0 and a resource allocation type 1 & the resource allocation type 1 is a resource allocation method of notifying a start (virtual) resource block and the number of allocated resource blocks (i.e., length) contiguous from the start (virtual) resource bloc, and interleaving may be used in the resource allocation type 1, is mentioned, also see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see para [0201]), wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling and each resource mapping configuration mode corresponds to one value of the bandwidth (see paragraphs [0200] & [0201]), wherein the resource mapping configuration information is used to indicate that a bandwidth to which the resources map in a distributed manner is the pre-configured bandwidth or the bandwidth for the actually-scheduled resources when the UE receives a Physical Downlink Shared Channel (PDSCH) carrying Remaining System Information (RMSI), a message 2, a message 4 and/or Other System Information (OSI) in an initial access procedure (see paragraphs [0200],[0201} & [0206]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the transmitting the resource mapping configuration information to the UE comprises: notifying values of bandwidths for actually-scheduled resources to the UE, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the values of the bandwidths for the actually-scheduled resources, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to one value of the bandwidth, wherein the resource mapping configuration information is used to indicate that a bandwidth to which the resources map in a distributed manner is the pre-configured bandwidth or the bandwidth for the actually-scheduled resources when the UE receives a Physical Downlink Shared Channel (PDSCH) carrying Remaining System Information (RMSI), a message 2, a message 4 and/or Other System Information (OSI) in an initial access procedure, disclosed by HWANG et al. in order to provide an effective mechanism for efficiently determining the size of a resource allocation unit (e.g., RBG) & facilitating multiplexing when resources are allocated to different UEs in wireless communication system.
	Regarding claim 19, KIM et al. is silent in teaching the resource determination method according to claim 12, wherein the receiving the resource mapping configuration information about the PDCCH from the network side device comprises: receiving BWP configurations and resource allocation types allocated for the UE from the network side device, and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the BWP configurations and the resource allocation types, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to a combination of one BWP configuration and one resource allocation type; or 
receiving DCI carrying the resource mapping configuration information from the network side device, and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with DCI formats, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to one DCI format; or receiving DCI carrying the resource mapping configuration information from the network side device, and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with DCI formats, wherein in the plurality of resource mapping configuration modes, a bandwidth to which VRBs map in a distributed manner is a pre-allocated bandwidth or a bandwidth for an actually-scheduled resource, and the pre-allocated bandwidth is configured by the network side device or acquired in accordance with at least one of the quantity N.sub.VRB.sup.DL of the VRBs available for the downlink bandwidth, the frequency gap of the adjacent VRBs after the adjacent VRBs have been mapped to the corresponding PRBs, the transmission bandwidth where the UE is located, and the bandwidth occupied by the scheduled data.
	However, HWANG et al. teach a resource mapping method (see Abstract), wherein the receiving the resource mapping configuration information about the PDCCH from the network side device comprises: receiving BWP configurations and resource allocation types allocated for the UE from the network side device, and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the BWP configurations and the resource allocation types (see para [0198] wherein a resource allocation type may include a resource allocation type 0 and a resource allocation type 1 & the resource allocation type 1 is a resource allocation method of notifying a start (virtual) resource block and the number of allocated resource blocks (i.e., length) contiguous from the start (virtual) resource bloc, and interleaving may be used in the resource allocation type 1, is mentioned, also see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see para [0201]), wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to a combination of one BWP configuration and one resource allocation type (see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see paragraphs [0201] wherein the first information or the second information may be signaled through at least one of a higher layer signal, such as a radio resource control (RRC) message or third DCI, is mentioned & [0198]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the receiving the resource mapping configuration information about the PDCCH from the network side device comprises: receiving BWP configurations and resource allocation types allocated for the UE from the network side device, and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the BWP configurations and the resource allocation types, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to a combination of one BWP configuration and one resource allocation type, disclosed by HWANG et al. in order to provide an effective mechanism for efficiently determining the size of a resource allocation unit (e.g., RBG) & facilitating multiplexing when resources are allocated to different UEs in wireless communication system.
Regarding claim 22, KIM et al. is silent in teaching the resource determination method according to claim 12, wherein the receiving the resource mapping configuration information about the PDCCH from the network side device comprises: acquiring values of bandwidths for actually-scheduled resources from the network side device and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the values of the bandwidths for the actually-scheduled resources, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, and each resource mapping configuration mode corresponds to one value of the bandwidth; and wherein the resource mapping configuration information is used to indicate that a bandwidth to which the resources map in a distributed manner is the pre-configured bandwidth or the bandwidth for the actually-scheduled resources when the UE receives a PDSCH carrying RMSI, a message 2, a message 4 and/or OSI in an initial access procedure.
However, HWANG et al. teach a resource determination method (see Abstract) wherein the receiving the resource mapping configuration information about the PDCCH from the network side device comprises: acquiring values of bandwidths for actually-scheduled resources from the network side device and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the values of the bandwidths for the actually-scheduled resources (see para [0198] wherein a resource allocation type may include a resource allocation type 0 and a resource allocation type 1 & the resource allocation type 1 is a resource allocation method of notifying a start (virtual) resource block and the number of allocated resource blocks (i.e., length) contiguous from the start (virtual) resource bloc, and interleaving may be used in the resource allocation type 1, is mentioned, also see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see para [0201]), wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling and each resource mapping configuration mode corresponds to one value of the bandwidth (see paragraphs [0200] & [0201]) and wherein the resource mapping configuration information is used to indicate that a bandwidth to which the resources map in a distributed manner is the pre-configured bandwidth or the bandwidth for the actually-scheduled resources when the UE receives a PDSCH carrying RMSI, a message 2, a message 4 and/or OSI in an initial access procedure (see paragraphs [0200], [0201] & [0206]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the receiving the resource mapping configuration information about the PDCCH from the network side device comprises: acquiring values of bandwidths for actually-scheduled resources from the network side device and selecting one resource mapping configuration mode from a plurality of resource mapping configuration modes in accordance with the values of the bandwidths for the actually-scheduled resources, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling and each resource mapping configuration mode corresponds to one value of the bandwidth; and wherein the resource mapping configuration information is used to indicate that a bandwidth to which the resources map in a distributed manner is the pre-configured bandwidth or the bandwidth for the actually-scheduled resources when the UE receives a PDSCH carrying RMSI, a message 2, a message 4 and/or OSI in an initial access procedure, disclosed by HWANG et al. in order to provide an effective mechanism for efficiently determining the size of a resource allocation unit (e.g., RBG) & facilitating multiplexing when resources are allocated to different UEs in wireless communication system.
Regarding claim 52, KIM et al. is silent in teaching the resource mapping method according to claim 51, wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting the resource mapping configuration information to the UE through L1 signaling, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling.
However, HWANG et al. teach a resource mapping method, wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting the resource mapping configuration information to the UE through L1 signaling, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes (see para [0091] wherein  the number of resource blocks constituting the RBG (or group of RBs) may be changed flexibly & information for the RBG, e.g., information indicating the number of resource blocks constituting the RBG, may be transmitted through a scheduling DCI, third physical layer (L1) signaling, or higher layer signaling such as an RRC message, is mentioned and also see para [0200]), wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling (see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see paragraphs [0201] wherein the first information or the second information may be signaled through at least one of a higher layer signal, such as a radio resource control (RRC) message or third DCI, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the resource mapping method according to claim 51, wherein the transmitting the resource mapping configuration information to the UE comprises: transmitting the resource mapping configuration information to the UE through L1 signaling, so as to enable the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, disclosed by HWANG et al. in order to provide an effective mechanism for efficiently determining the size of a resource allocation unit (e.g., RBG) & facilitating multiplexing when resources are allocated to different UEs in wireless communication system.
Regarding claim 55, KIM et al. is silent in teaching the resource determination method according to claim 54, wherein the receiving resource mapping configuration information about a PDCCH from a network side device comprises: receiving L1 signaling carrying the resource mapping configuration information from the network side device, wherein the L1 signaling is used to notify the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling.
However, HWANG et al. teach a resource determination method (see Abstract), wherein the receiving resource mapping configuration information about a PDCCH from a network side device comprises: receiving L1 signaling carrying the resource mapping configuration information from the network side device, wherein the L1 signaling is used to notify the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes (see para [0091] wherein  the number of resource blocks constituting the RBG (or group of RBs) may be changed flexibly & information for the RBG, e.g., information indicating the number of resource blocks constituting the RBG, may be transmitted through a scheduling DCI, third physical layer (L1) signaling, or higher layer signaling such as an RRC message, is mentioned and also see para [0200]), wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling (see para [0200] wherein in the second resource unit, the size P of an RBG unit may be determined depending on the size of a band (bandwidth part) (i.e., the number of resource blocks configuring a band (bandwidth part)) and which one of a plurality of configurations is used as in the following table & in this case, the second information may indicate any one of configurations 1 and, 2 in Table 6, is mentioned and also see paragraphs [0201] wherein the first information or the second information may be signaled through at least one of a higher layer signal, such as a radio resource control (RRC) message or third DCI, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. to have the receiving resource mapping configuration information about a PDCCH from a network side device comprises: receiving L1 signaling carrying the resource mapping configuration information from the network side device, wherein the L1 signaling is used to notify the UE to select one resource mapping configuration mode from a plurality of resource mapping configuration modes, wherein the plurality of resource mapping configuration modes comprises a plurality of preconfigured resource mapping configuration modes or a plurality of resource mapping configuration modes transmitted to the UE through RRC signaling, disclosed by HWANG et al. in order to provide an effective mechanism for efficiently determining the size of a resource allocation unit (e.g., RBG) & facilitating multiplexing when resources are allocated to different UEs in wireless communication system.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US Pub. No: 2019/0349943 A1) disclose a resource allocation method and a device in a communications system, to implement a configurable resource allocation granularity.
Tooher et al. (US Pub. No: 2019/0208482 A1) disclose a method and system for flexible resource control for a wireless transmit/receive unit (WTRU) in wireless communication system.
Dou et al. (US Pub. No: 2020/0067665 A1) disclose a data transmission method to meet a requirement of scheduling resources of at least one group of antenna ports by a network device in wireless communication system.
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	8/27/2022